      Case 4:20-cv-00389-MW-MAF Document 1 Filed 08/04/20 Page 1 of 8




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                         Tallahassee Division


VFS US LLC,                                 )
                                            )
                    Plaintiff,              )
                                            )         Case No. _______________
                                                                20-cv-000389

       vs.                                  )
                                            )
MICHAEL PITTS, and                          )
MARK THOMAS,                                )
                                            )
               Defendants.                  )
________________________________/

                                 COMPLAINT

      Plaintiff, VFS US LLC, by and through the undersigned counsel, sues

Defendants, Michael Pitts and Mark Thomas, and allege:

                  PARTIES, JURISDICTION AND VENUE

      1.     VFS US LLC (“VFS US”) is a Delaware limited liability company with

its principal place of business in Greensboro, North Carolina. The sole Member of

VFS US is VNA Holding, Inc., a Delaware corporation with its principal place of

business in Greensboro, North Carolina. VFS US does business as (a) Mack

Financial Services (“Mack Financial”) for purposes of offering wholesale and retail

financing and (b) North American Transaction Services (“NATS”) for offering parts

and service financing to customers.
      Case 4:20-cv-00389-MW-MAF Document 1 Filed 08/04/20 Page 2 of 8




      2.     Michael Pitts (“Pitts”) is an individual domiciled in Tallahassee,

Florida and a citizen of the State of Florida.

      3.     Mark Thomas (“Thomas”) is an individual domiciled in Tallahassee,

Florida and a citizen of the State of Florida.

      4.     Jurisdiction of this action is proper under 28 U.S.C. § 1332 because

Plaintiff VFS US, a limited liability company, is a citizen of a different state and has

members whom are all citizens of different states than each of the Defendants. The

amount in controversy in this matter exceeds $75,000 exclusive of interest and costs.

      5.     Venue is proper in the Northern District of Florida under 28 U.S.C. §

1391(a)(2) because a substantial part of the events giving rise to the facts alleged in

this Complaint occurred within this district.

                           NATURE OF THE ACTION

      6.     This Complaint arises out of non-party Capital Truck, Inc.’s (currently

in a Chapter 11 bankruptcy) (“Capital Truck”) breach of (a) financing agreements

through which Mack Financial financed inventory for Capital Truck, a Mack truck

dealership in Tallahassee, Florida, and (b) parts and service financing agreements

with NATS. Defendants Pitts and Thomas guaranteed all obligations owed to VFS

US (including Mack Financial and NATS) by Capital Truck and are in breach thereof

for nonpayment. This action is for breach of those guaranties and for contractual

damages.
                                           2
       Case 4:20-cv-00389-MW-MAF Document 1 Filed 08/04/20 Page 3 of 8




                      FACTS COMMON TO ALL COUNTS

               A.     Floor Plan Financing and Security Agreement

       7.     On or about September 19, 2011, Capital Truck entered into a Floor

Plan Financing and Security Agreement and Promissory Note (collectively,

“FPFA”) with Mack Financial. A copy of the Floor Plan Financing Security

Agreement and the Promissory Note are attached as Exhibits 1 and 2, respectively.

       8.     Pursuant to the FPFA, in exchange for the extension of credit and other

advances provided by Mack Financial, Capital Truck agreed to remit payments to

Mack Financial as required under the FPFA.

       9.     Pursuant to the FPFA, in exchange for the extension of credit and other

advances provided by Mack Financial, Capital Truck granted to Mack Financial a

security interest in, inter alia: (i) all inventory held for sale by Capital Truck financed

by Mack Financial, (ii) all vehicles acquired from manufacturers, distributors or any

seller by way of as replacement, substitution, addition or otherwise; and (iii) all

proceeds of any of the foregoing (collectively, the “Secured Assets”).

       10.    From 2011 through 2020, Mack Financial financed inventory and

equipment for Capital Truck under to the FPFA.

       11.    Capital Truck is party to a FleetPreferred Accountholder Application

and Agreement with NATS, attached as Exhibit 3, for participation in the

MVPreferred parts and service financing program (the “NATS Agreement”).

                                            3
      Case 4:20-cv-00389-MW-MAF Document 1 Filed 08/04/20 Page 4 of 8




      12.    Pursuant to the NATS Agreement, Capital Truck made certain

purchases related to its parts and service business, which it financed using its NATS

account.

                      B.    Guaranties of Pitts and Thomas

      13.    On or about September 2011, Pitts and Thomas each entered into a

Guaranty and Subordination Agreement with Mack Financial. A copy of the

Guaranty and Subordination Agreement of Pitts and Thomas (the “Guaranties”) are

attached as Exhibits 4 and 5, respectively.

      14.    Pursuant to the Guaranties, in exchange for Mack Financial entering

into the FPFA and other credit agreements with Capital Truck, Pitts and Thomas

each agreed to guarantee the full and timely payment, performance, and obligations,

both “now or hereafter entered into,” by Capital Truck to Mack Financial, which

extended to all divisions of VFS US, including NATS obligations, both “now or

hereafter entered into” by Capital Truck to VFS US.

      15.    Subsequent to Pitts and Thomas executing their Guaranties, Mack

Financial extended credit and provided financing for Capital Truck pursuant to the

FPFA, and NATS extended additional credit to Capital Truck.

      C.     Default Under the FPFA, NATS Agreement and Guaranties

      16.    Capital Truck has defaulted under the FPFA as a result of Capital

Truck’s breach of various obligations and covenants set forth in the FPFA.

                                          4
      Case 4:20-cv-00389-MW-MAF Document 1 Filed 08/04/20 Page 5 of 8




      17.   In February 2020, Capital Truck sold certain secured assets of Mack

Financial (specifically, Mack trucks with VIN numbers ending in 1218 and 1219)

without remitting the sales proceeds thereof to Mack Financial until July 13, 2020.

Through and including June 2020, Capital Trucks represented to Mack Financial that

it had not collected sales proceeds for VIN numbers ending in 1218 and 1219.

      18.   Additionally, in March 2020, Capital Truck sold certain Secured Assets

of Mack Financial (specifically, Mack trucks with VIN numbers ending in 8515 and

8516) without timely remitting the sales proceeds thereof to Mack Financial under

the terms of the FPFA. When Mack Financial demanded payment for VIN numbers

ending in 8515 and 8516 in July 2020, Capital Trucks initially promised to pay,

initiated an ACH payment, but stopped payment on the ACH payment.

      19.   Upon information and belief, Capital Truck has also sold additional

Secured Assets of Mack Financial without remitting sales proceeds to Mack

Financial under the terms of the FPFA.

      20.   On or about July 14, 2020, Capital Truck filed a Chapter 11 bankruptcy

in the United States Bankruptcy Court for the Northern District of Florida.

      21.   Such failures and acts as alleged in the preceding paragraphs are events

of default pursuant to the FPFA.




                                         5
      Case 4:20-cv-00389-MW-MAF Document 1 Filed 08/04/20 Page 6 of 8




      22.    Additionally, Capital Truck has failed to pay certain amounts to NATS

under the NATS Agreement, including without limitation charges related to

customer parts orders.

      23.    Pursuant to each of the Guaranties, upon the occurrence of any breach

or default by Capital Truck under the FPFA, Pitts and Thomas are obligated to pay

all amounts due and owing to VFS US, including Mack Financial and NATS, within

5 days of demand.

      24.    As of July 20, 2020, VFS US was owed $1,834,679.24 pursuant to the

FPFA and the Guaranties.

      25.    VFS US has performed all of its obligations pursuant to the FPFA and

the Guaranties.

                    COUNT I: BREACH OF GUARANTY – PITTS

      26.    VFS US repeats and realleges allegations one through twenty-five as

set forth above.

      27.    Demand has been made by VFS US to Pitts to pay the amount due and

owing under the FPFA and his Guaranty thereof, but Pitts has failed and refused to

pay such amounts as required.

      28.    Due to the default of Capital Truck under the FPFA and the default of

Pitts under his Guaranty, VFS US has been damaged in the amount no less than

$1,834,679.24, plus continuing interest, late fees and other amounts as provided for
                                         6
      Case 4:20-cv-00389-MW-MAF Document 1 Filed 08/04/20 Page 7 of 8




in the FPFA and the Guaranty.

      29.     Under the FPFA and Guaranty of Pitts, VFS US is entitled to all of its

costs and attorneys’ fees in the enforcement of the FPFA and Guaranty.

      WHEREFORE, VFS US, respectfully requests Judgment in its favor and

against the Defendants Michael Pitts and Mark Thomas, jointly and severally, for

damages in the amount no less than $1,834,679.24, plus continuing interest, late fees,

attorneys’ fees and costs, and for such other legal and equitable relief this Court

deems just.

                   COUNT II: BREACH OF GUARANTY – THOMAS

      30.     VFS US repeats and realleges allegations one through twenty-five as

set forth above.

      31.     Demand has been made by VFS US to Thomas to pay the amount due

and owing under the FPFA and his Guaranty thereof, but Thomas has failed and

refused to pay such amounts as required.

      32.     Due to the default of Capital Truck under the FPFA and the default of

Thomas under his Guaranty, VFS US has been damaged in the amount no less than

$1,834,679.24, plus continuing interest, late fees and other amounts as provided for

in the FPFA and the Guaranty.

      33.     Under the FPFA and Guaranty of Thomas, VFS US is entitled to all of

its costs and attorneys’ fees in the enforcement of the FPFA and Guaranty.
                                           7
        Case 4:20-cv-00389-MW-MAF Document 1 Filed 08/04/20 Page 8 of 8




        WHEREFORE, VFS US, respectfully requests Judgment in its favor and

against the Defendants Michael Pitts and Mark Thomas, jointly and severally, for

damages in the amount no less than $1,834,679.24, plus continuing interest, late fees,

attorneys’ fees and costs, and for such other legal and equitable relief this Court

deems just.

Dated: August 4, 2020

                                       Respectfully Submitted,

                                       NELSON MULLINS BROAD AND
                                       CASSEL
                                       Counsel for Volvo financial Services and
                                       Mack Financial Services

                                       /s/ Nicolette Vilmos
                                       NICOLETTE C. VILMOS, ESQ.
                                       Florida Bar No. 0469051
                                       390 North Orange Avenue, Suite 1400
                                       Orlando, Florida 32801
                                       Telephone: (407) 839-4200
                                       Facsimile: (407) 425-8377
                                       Nicolette.vilmos@nelsonmullins.com
                                       Nancy.haarmann@nelsonmullins.com
                                       Christine.Howard@nelsonmullins.com

                                                             and

                                       JOHN F. LOAR, ESQ. (FBN: 110386)
                                       215 S. Monroe Street, Ste. 400
                                       Tallahassee, FL 32301
                                       Tel 850-681-6810, Fax 850-681-9792
                                       John.Loar@nelsonmullins.com
                                       Merriejo.Norman@nelsonmullins.com
                                       Cassandra.Finn@nelsonmullins.com
                                          8
201469092.1 39119/171538
